DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 12-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/053160 in view of Grassmuck [US 5,639,149] and Khan [US 4,528,825].  WO`160 teaches of a cooler (refrigerator) for dispensing products, comprising: a housing (fig. 1) defining a product compartment (interior cavity); a top door (9) coupled to a top surface of the housing (shown) at a hinge (hingedly attached), the top door comprising an angled transparent panel (fig. 1); a vertical door (5) coupled to a vertical front surface of the housing (shown); a top shelf (top shelf – fig. 1) disposed in the product compartment wherein the top shelf is configured in a use position; and a lower shelf (3) disposed below the top shelf in the product compartment, wherein the top shelf is configured such that a product disposed on the top shelf is accessible through the top door, and a product disposed on the lower shelf is accessible through the top door.  WO`160 teaches applicant’s basic inventive claimed cooler as outlined {mapped} above; but does not show 1) the top door as being a curved panel, and does not show 2) the top shelf as being a collapsible shelf movable between extended and retracted positions as prescribed by applicant.  As to the curved panel aspect, Grassmuck is cited as an evidence reference for the known application of employing a WO`160’s door for a door as taught by Grassmuck because this arrangement would enhance the versatility of WO`160’s device by providing a double insulated transparent door that is formed in one piece and allows for viewing into the compartment through a gently curved/rounded design that is aesthetically appealing to end users.  As to the collapsible shelf aspect, Khan is cited as an evidence reference for the known application of employing a collapsible shelf (26) within a compartment (12) of a cooler (10) in an analogous art.  The shelf comprising an upper step (28) and a lower step (38) that is configured to move between an extended position (fig. 5) and a retracted position (fig. 3), wherein the upper step remains in the same position as the lower step moves between the extended position and the retracted position.   As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace WO`160’s top shelf for a collapsible shelf as taught by Khan because this arrangement would enhance the versatility of WO`160’s device by providing expanded storage options, whereby articles can be stored at various positions and elevations as dependent upon the needs and/or preferences of the end user.  Regarding Claim 2, as modified, the hinge can comprise a gas spring hinge (such is the case when the top door is replaced with Grassmuck’s where the prior art shows the inclusion of a gas spring hinge (51) used to facilitate the raising and lowering of the glass door).  Regarding Claim 3, as modified, the curved transparent panel is a multi-pane glass panel (Grassmuck employs multiple glass panes Regarding Claim 5, as modified, the prior art shows the curved transparent panel extending from a front most edge of the housing to a top section of the housing, but not to a rear edge of the housing.  As to this feature, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size, configuration or placement of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this instance, the fact that the top door does not extend to the rear of the housing would not affect the operation of the door since the door would still function in accordance with applicant’s parameters.  Furthermore, the claimed “inventive feature” concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art.  As such, the “inventive Regarding Claim 9, as modified, the collapsible shelf is configured to support a product in the extended position and the retracted position (a product can be stored on just the upper step, for instance, while the shelf is set in either position).  As to Claim 12, the prior art teaches of a cooler (refrigerator) for dispensing products, comprising: a frame (rectangular cross section); a housing (fig. 1) disposed around the frame, the housing defining a single product compartment (interior cavity) and comprising a top opening in a top surface of the housing (shown – fig. 1) and a vertical opening in a front surface of the housing (shown – fig. 1); a top door (9) disposed over the top opening, the top door comprising an angled transparent panel, the top door coupled to the housing at a hinge (hingedly attached) such that the top door is configured to move between an open position allowing access to the product compartment and a closed position (as is conventional); a vertical door (5) disposed over the vertical opening configured to move between an open position allowing access to the product compartment and a closed position (as is conventional); a top shelf (top shelf) and a lower shelf (3) disposed below the top shelf.  The position is taken that the similarly claimed features have adequately been mapped within the rejections and therefore a redundant mapping of the obviousness positions is superfluous.  As to the shape of the top door, Grassmuck shows the top door as having a horizontal surface (note the topmost horizontal surface section) and a curved transparent panel (the transparent panel is curved/rounded to the left of the horizontal section – fig. 3).  As to the uppermost shelf, Khan shows the upper step and lower step as previously mapped, with the lower step being in a retracted position in which the lower step is disposed Regarding Claim 13, as modified, the hinge is coupled to the horizontal surface of the top door (note figs. 1 & 3 of Grassmuck for instance).  Regarding Claim 14, as modified, in the top door open position the angle between the horizontal surface of the top door and the housing top surface is from about 60 degrees to about 90 degrees (note the opening angles of the prior art).  Regarding Claim 15, as modified, a refrigeration unit (cooling system comprising a compressor system) would be disposed below the lower shelf.  Regarding Claim 16, as modified, the curved transparent panel is a multi-pane glass panel (two panes of glass).  Regarding Claim 20, as modified, the hinge comprises a gas spring hinge (51). 
Claims 12-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/053160 in view of Grassmuck [US 5,639,149] and Lee et al., [US 2007/0176528].  WO`160 teaches of a cooler (refrigerator) for dispensing products, comprising: a frame (rectangular cross section); a housing (fig. 1) disposed around the frame, the housing defining a single product compartment (interior cavity) and comprising a top opening in a top surface of the housing (shown – fig. 1) and a vertical opening in a front surface of the housing (shown – fig. 1); a top door (9) disposed over the top opening, the top door comprising an angled transparent panel, the top door coupled to the housing at a hinge (hingedly attached) such that the top door is configured to move between an open position allowing access to the product compartment and a closed position (as is conventional); a vertical door (5) disposed over the vertical opening configured to move between an open position allowing access to the product compartment and a closed position (as is conventional); a top shelf (top shelf) and a lower shelf (3) disposed below the top shelf.  WO`160 teaches applicant’s collapsible shelf movable between extended and retracted positions.  As to the shape of the top door, Grassmuck is cited as an evidence reference for the known application of employing a curved transparent panel (17) as a top door along a refrigerated cabinet (10) in an analogous art.  Grassmuck further shows the top door as having a horizontal surface (note the topmost horizontal surface section) along with the curved transparent panel (the transparent panel is curved/rounded to the left of the horizontal section – fig. 3).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace WO`160’s door for a door as taught by Grassmuck because this arrangement would enhance the versatility of WO`160’s device by providing a double insulated transparent door that is formed in one piece and allows for viewing into the compartment through a gently curved/rounded design that is aesthetically appealing to end users.  As to the collapsible shelf aspect, Lee is cited as an evidence reference for the known application of employing a collapsible shelf (300) within a compartment (110) of a cooler (100) in an analogous art.  The shelf comprising an upper step (300b) and a lower step (300A), wherein the lower step is configured to move between an extended position (solid - fig. 10 {extended into the compartment}) and a retracted position (phantom – fig. 10 {retracted out from the compartment}) in which the lower step is disposed directly below the upper step {height-wise}.   Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace WO`160’s top shelf for a collapsible shelf as taught by Lee because this arrangement would enhance the versatility of WO`160’s device by providing expanded storage options, whereby articles can be stored at various positions and elevations as dependent upon the needs and/or preferences of the end user.    Regarding Claim 13, as modified, the hinge is coupled to the horizontal surface of the top door (note figs. 1 & 3 of Grassmuck for instance).  Regarding Claim 14, as modified, in the top door open position the angle between the horizontal surface of the top door and the housing top surface is from about 60 degrees to about 90 degrees (note the opening angles of the prior art).  Regarding Claim 15, as modified, a refrigeration unit (cooling system comprising a compressor system) would be disposed below the lower shelf.  Regarding Claim 16, as modified, the curved transparent panel is a multi-pane glass panel (two panes of glass).  Regarding Claim 20, as modified, the hinge comprises a gas spring hinge (51). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/053160 in view of Khan.  WO`160 teaches of a cooler (refrigerator) for dispensing products, comprising: a frame (rectangular cross section); a housing (fig. 1) disposed around the frame, the housing defining a product compartment (interior cavity) and comprising a top opening in a top surface of the housing (shown in fig. 1) and a vertical opening in a front face of the housing (shown in fig. 1); a top door (9) comprising a transparent panel disposed over the top opening; a vertical door (5) disposed over the vertical opening; an uppermost shelf (top shelf); and a lower shelf (3) disposed below the top shelf configured to have a first row of products and a second row of products disposed on the lower shelf (shown in fig. 1), wherein the top door and the uppermost WO`160 teaches applicant’s basic inventive claimed cooler as outlined {mapped} above; but does not show the uppermost shelf as including an upper step and a lower step as prescribed by applicant.  As to the plural steps aspect, Khan is cited as an evidence reference for the known application of employing a collapsible shelf (26) within a compartment (12) of a cooler (10) in an analogous art.  The shelf comprising an upper step (28) and a lower step (38) that is configured to move between an extended position (fig. 5) and a retracted position (fig. 3) in which the lower step is disposed directly below the upper step.   As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace WO`160’s top shelf for a collapsible shelf as taught by Khan because this arrangement would enhance the versatility of WO`160’s device by providing expanded storage options, whereby articles can be stored at various positions and elevations as dependent upon the needs and/or preferences of the end user.  As modified, the lower shelf is disposed below the uppermost shelf, and is capable of having first and second rows of products.  Regarding Claim 22, as modified, the top door includes characteristics of a flat glass door with a hinged mechanism.
Claims 7, 10 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/053160, Grassmuck and Khan, and further in view of Roekens [US 2011/0239675].  The prior art teaches applicant’s basic inventive claimed cooler as outlined above, but do not show the vertical door as being transparent (WO`160 employs a conventional insulated door).  However, Roekens is cited as an evidence reference for the known use of a front vertical door (260) on a cooler (100) as being a Roekens because this arrangement would allow users to view contents within the cooler (such as those contents located on lower shelves within the compartment) from a ‘standing in front of the cooler perspective’ thereby enhancing the usefulness of the cooler while also limiting the amount of conditioned air to escape from the cooler due to not having to open the front door to see lower stored contents.  Regarding Claim 10, as previously noted, the collapsible shelf as modified comprises an upper step (300B) and a lower step (300A), and wherein the vertical door transparent panel and the curved transparent panel would be configured such that a product disposed on the upper step, a product disposed on the lower step, and a product disposed on the lower shelf are visible to a consumer positioned in front of the cooler.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/053160, Grassmuck, Khan, and further in view of Brown [US 6,530,631].  The prior art teaches applicant’s basic inventive claimed cooler as outlined {mapped} above; but does not show a storage basket coupled to an external surface of the housing.  As to the addition of an external basket, Brown is cited as an evidence reference for the known technique of attaching a storage basket (46) onto an exterior surface of a storage/dispenser housing (12).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a storage basket onto an exterior surface of the prior Brown because this arrangement would enhance the versatility of the prior art device by providing supplemental storage capacity associated with the cooler as dependent upon the needs and/or preferences of the end users.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the newly mapped combination of references being used in the current rejection.  Regarding Claim 12 and the application of Lee as an evidence reference, the position is taken that the reference contains the subject matter structurally, and can be viewed broadly as to the positioning of the steps where the structural relationship between the housing / compartment and the steps is lacking, for location purposes, within the claims.
The position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing collapsible shelving assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 18, 2022

/James O Hansen/Primary Examiner, Art Unit 3637